SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

240
CA 12-01630
PRESENT: CENTRA, J.P., FAHEY, CARNI, LINDLEY, AND WHALEN, JJ.


JESSICA M. SCHMIDT, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

TINA M. GUENTHER, DEFENDANT-RESPONDENT,
HEATHER E. WATT AND MARY WATT,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


BURGIO, KITA & CURVIN, BUFFALO (HILARY C. BANKER OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

GELBER & O’CONNELL, LLC, WILLIAMSVILLE (KRISTOPHER SCHWARZMUELLER OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (AMANDA L. MACHACEK OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Catherine Nugent Panepinto, J.), entered June 21, 2012. The order,
insofar as appealed from, denied the motion of defendants Heather E.
Watt and Mary Watt for summary judgment dismissing the complaint and
all cross claims against them.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs, the motion is granted,
and the complaint and all cross claims against defendants Heather E.
Watt and Mary Watt are dismissed.

     Memorandum: Plaintiff commenced this personal injury action
after being involved in a four-vehicle rear-end collision in July 2008
on Transit Road near its intersection with Rapids Road in the Town of
Lockport. The first vehicle in the chain was operated by Heather E.
Watt and was owned by Mary Watt (collectively, defendants); the second
was operated by defendant Mark J. Besecker; the third was operated by
plaintiff; and the fourth was operated by defendant Tina M. Guenther.
While Besecker successfully avoided rear-ending defendants’ vehicle
and plaintiff successfully stopped before rear-ending Besecker’s
vehicle, Guenther was not able to stop her vehicle in time, and she
rear-ended plaintiff’s vehicle. Defendants contend that Supreme Court
erred in denying their motion for summary judgment dismissing the
complaint and all cross claims against them because Besecker and
plaintiff had completely and successfully stopped their vehicles
behind defendants’ vehicle before plaintiff’s vehicle was rear-ended
                                -2-                          240
                                                       CA 12-01630

by Guenther’s vehicle. According to defendants, that stop broke the
chain of causation and thereby relieved them of liability for
plaintiff’s subsequent injuries. We agree. We therefore reverse the
order insofar as appealed from (see Schmidt v Guenther, 103 AD3d
1162).




Entered:   April 26, 2013                     Frances E. Cafarell
                                              Clerk of the Court